DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to Applicant’s filing dated 12/22/2021. Claims 1, 9 are currently amended. Claims 4-5, 10-11 and 13 have been canceled. Claims 1-3, 6-9, 12 and 14-16 are currently pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Applicant’s Arguments/Remarks
4.	Applicant’s arguments/remarks filed on 06/16/2021, with respect to the previous rejections under 35 U.S.C. 103 of claim 1 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Odate, US 20160039428 A1, in view of 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 6-9 and 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Odate, US 20160039428 A1, in view of Urano et al., US 20160207538 A1, and in view of Kohel Otsuka, US 20160362116 A1, hereinafter referred to as Odate, Urano and Otsuka, respectively.
Regarding claim 1, Odate discloses a drive mode switch control device for a vehicle configured to control switching a drive mode between a driver control of the vehicle and an autonomous drive function, the vehicle including the autonomous drive function configured to perform a drive operation instead of the driver, the drive mode switch control device comprising: 
The steering wheel includes a contact detecting unit (a hand contact detector) that detects the presence of typically-physical direct contact with a hand of the driver – See at least ¶10); 
switch a drive state among at least an autonomous drive state, a manual drive state, and a coordination drive state (It is desirable to provide an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation – See at least ¶9. In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12); and 
in the autonomous drive state, a travel of the vehicle being controlled by the autonomous drive function (The navigation apparatus 12 may perform an autonomous navigation arithmetic process based on, for example, the speed or the yaw rate of the vehicle 1 to detect the current position of the vehicle 1 using both the result of the arithmetic process and the current position of the vehicle 1, which is detected by the positioning signal receiver 11 – See at least ¶38), 
in the manual drive state, the travel of the vehicle being controlled by the driver (Automatic operation control unit 17 switches the operation mode of the vehicle 1 to a manual operation mode in which all the operations concerning the driving of the vehicle 1 are performed by the driver – See at least ¶48), 
in the coordination drive state, the travel of the vehicle being controlled by coordinating a control of the autonomous drive function and the drive operation of the driver (In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12).
Odate fails to explicitly disclose detect an input of a first driving operation and an input of second driving operation based on the acquired operation information, in response to the drive state not being in the manual drive state, the first driving operation is a driving operation input to a first operation target in the vehicle by the driver and detected by a first sensor, the second driving operation is a driving operation input to a second operation target in the vehicle by the driver and detected by a second sensor, the first driving operation is different than the second driving operation, the first operation target is different the second operation target, the first sensor is different than the second sensor, the switch drive state from the autonomous drive to the coordination drive state in response to detecting the first driving operation, and switch the drive state from the coordination drive state to the manual drive state in response to detecting the second driving operation.
However, Urano teaches:
Autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13), 
the first driving operation is a driving operation input to a first operation target in the vehicle by the driver and detected by a first sensor, the second driving operation is a driving operation input to a second operation target in the vehicle by the driver and detected by a second sensor, the first driving operation is different than the second driving operation, the first operation target is different the second operation target, the first sensor is different than the second sensor (When the driver stops the driving operation after having passed the oncoming vehicle, the driving state is switched to the autonomous driving state by the driving state switching unit – See at least ¶9. The autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13); and 
the switch drive state from the autonomous drive to the coordination drive state in response to detecting the first driving operation, and switch the drive state from the coordination drive state to the manual drive state in response to detecting the second a cooperative driving state where the vehicle is allowed to travel in cooperation with the driving operation based on the traveling plan and the operation amount, and a manual driving state where the operation amount is reflected in the traveling of the vehicle. The driving state switching unit switches the driving state to the cooperative driving state when the driving state is the autonomous driving state and when the operation amount is equal to or greater than an intervention determination threshold value and less than a manual driving start threshold value or the duration count is equal to or greater than a first threshold value and less than a second threshold value – See at least ¶8).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of an operation detection unit configured to detect an input of a first operation and an input of a second operation based on the operation information when the drive state is not in the manual drive state, the first operation being the drive operation of the driver, the second operation being the drive operation different from the first operation and input after the input of the first operation, wherein: the drive state switch unit switches the drive state from the autonomous drive state to the coordination drive state based on a detection determination of the first operation; and the drive state switch unit 

The combination of Odate and Urano fails to explicitly disclose the first driving operation being one of: actuating an accelerator pedal, actuating a brake pedal, actuating a steering wheel and actuating a turn signal lever and the second driving operation being one of actuating an accelerator pedal, actuating a brake pedal, actuating a steering wheel and actuating a turn signal lever.
However, Otsuka teaches:
the first driving operation being one of: actuating an accelerator pedal (The accelerator pedal sensor is a detection apparatus that detects the actuating accelerator pedal depression amount. The accelerator pedal depression amount is the accelerator pedal position (pedal position) in relation to the predetermined position. The accelerator pedal sensor outputs the operation information, according to the accelerator pedal depression amount, to the ECU – See at least ¶34); and 
second driving operation being one of: actuating a brake pedal (The brake pedal sensor is a detection apparatus that detects the actuating brake pedal depression amount. The brake pedal depression amount is the brake pedal position (pedal position) in relation to the predetermined position – See at least ¶35).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Odate and Urano and include the feature of first driving operation being one of: actuating an accelerator pedal, actuating a brake pedal, actuating a steering wheel and actuating a turn signal lever and the second driving operation being one of actuating an accelerator pedal, actuating a brake pedal, actuating a steering wheel and actuating a turn signal lever, as taught by Otsuka, to reduce a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.

Regarding claim 2, Odate fails to explicitly disclose wherein the processor is further configured to start switching the drive state from the 32Attorney Docket No. 4041J-003598-US-CO coordination drive state to the manual drive state in response to executing a detection determination of the second driving operation.
However, Urano teaches wherein the processor is further configured to start switching the drive state from the 32Attorney Docket No. 4041J-003598-US-CO coordination drive state to the manual drive state in response to executing a detection determination of the second driving operation (The driving state switching unit switches the driving state to the cooperative driving state when the driving state is the autonomous driving state and when the operation amount is equal to or greater than an intervention determination threshold value and less than a manual driving start threshold value or the duration count is equal to or greater than a first threshold value and less than a second threshold value – See at least ¶8).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of wherein the processor is further configured to start switching the drive state from the 32Attorney Docket No. 4041J-003598-US-CO coordination drive state to the manual drive state in response to executing a detection determination of the second driving operation, as taught by Urano, to reduce a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.

Regarding claim 3, Odate fails to explicitly disclose wherein the processor is further configured to start switching the drive state from the coordination drive state to the manual drive state in response to the second driving operation continuing to exceed a predetermined switch standby time after executing the detection determination of the second driving operation.
However, Urano teaches wherein the drive state switch unit starts switching the drive state from the coordination drive state to the manual drive state when the second Cooperative driving may be performed using a value obtained by weighting the operation amount and the control target value based on the traveling plan, and a weight of weighting when the operation amount is equal to or greater than a determination threshold value may be different from the weight of weighting when the operation amount is less than the determination threshold value. In this case, the autonomous driving vehicle system can change the degree of system intervention in the cooperative driving state – See at least ¶17).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of wherein the drive state switch unit starts switching the drive state from the coordination drive state to the manual drive state when the second operation continues to exceed a predetermined switch standby time after the operation detection unit executes the detection determination of the second operation, as taught by Urano, to reduce a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.

Regarding claim 6, Odate fails to explicitly disclose wherein the processor is further configured to detect, as the second driving operation, a drive operation performed after a predetermined intention recovery time elapses after executing a detection determination of the second driving operation.
However, Urano teaches wherein the processor is further configured to detect, as the second driving operation, a drive operation performed after a predetermined intention recovery time elapses after executing a detection determination of the second driving operation (Cooperative driving may be performed using a value obtained by weighting the operation amount and the control target value based on the traveling plan, and a weight of weighting when the operation amount is equal to or greater than a determination threshold value may be different from the weight of weighting when the operation amount is less than the determination threshold value. In this case, the autonomous driving vehicle system can change the degree of system intervention in the cooperative driving state – See at least ¶17).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of wherein the processor is further configured to detect, as the second driving operation, a drive operation performed after a predetermined intention recovery time 

Regarding claim 7, Odate discloses wherein the processor is further configured to request the driver to switch the drive mode from the autonomous drive function to the driver control of the vehicle, switch the drive state to an autonomous retraction state in response to not executing a detection 33Attorney Docket No. 4041J-003598-US-CO determination of the second driving operation within in a request execution time for switching the drive mode; and in response to being in the autonomous retraction state, stop the vehicle at a stop position determined by the autonomous drive function (In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12. Autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13).

Regarding claim 8, Odate discloses wherein the processor is further configured to switch the drive state from the coordination drive state to the autonomous drive state It is desirable to provide an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation – See at least ¶9. In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12).

Regarding claim 9, Odate discloses a drive mode switch control method for a vehicle configured to control a drive mode switch between a driver and an autonomous drive function, the vehicle including the autonomous drive function configured to perform a drive operation instead of the driver, the drive mode switch control method being executed by at least one processing unit, the drive mode switch control method comprising: 
acquire operation information related to drive operations input by the driver (The steering wheel includes a contact detecting unit (a hand contact detector) that detects the presence of typically-physical direct contact with a hand of the driver – See at least ¶10); 
switch a drive state among at least an autonomous drive state, a manual drive state, and a coordination drive state (It is desirable to provide an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation – See at least ¶9. In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12); and 
in the autonomous drive state, a travel of the vehicle being controlled by the autonomous drive function (The navigation apparatus 12 may perform an autonomous navigation arithmetic process based on, for example, the speed or the yaw rate of the vehicle 1 to detect the current position of the vehicle 1 using both the result of the arithmetic process and the current position of the vehicle 1, which is detected by the positioning signal receiver 11 – See at least ¶38), 
in the manual drive state, the travel of the vehicle being controlled by the driver (Automatic operation control unit 17 switches the operation mode of the vehicle 1 to a manual operation mode in which all the operations concerning the driving of the vehicle 1 are performed by the driver – See at least ¶48), 
In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12).

Odate fails to explicitly disclose detect an input of a first driving operation and an input of second driving operation based on the acquired operation information, in response to the drive state not being in the manual drive state, the first driving operation is a driving operation input to a first operation target in the vehicle by the driver and detected by a first sensor, the second driving operation is a driving operation input to a second operation target in the vehicle by the driver and detected by a second sensor, the first driving operation is different than the second driving operation, the first operation target is different the second operation target, the first sensor is different than the second sensor, the switch drive state from the autonomous drive to the coordination drive state in response to detecting the first driving operation, and switch the drive state from the coordination drive state to the manual drive state in response to detecting the second driving operation.
However, Urano teaches:
detect an input of a first driving operation and an input of second driving operation based on the acquired operation information, in response to the drive state Autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13), 
the first driving operation is a driving operation input to a first operation target in the vehicle by the driver and detected by a first sensor, the second driving operation is a driving operation input to a second operation target in the vehicle by the driver and detected by a second sensor, the first driving operation is different than the second driving operation, the first operation target is different the second operation target, the first sensor is different than the second sensor (When the driver stops the driving operation after having passed the oncoming vehicle, the driving state is switched to the autonomous driving state by the driving state switching unit – See at least ¶9. The autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13); and 
the switch drive state from the autonomous drive to the coordination drive state in response to detecting the first driving operation, and switch the drive state from the coordination drive state to the manual drive state in response to detecting the second driving operation (a cooperative driving state where the vehicle is allowed to travel in cooperation with the driving operation based on the traveling plan and the operation amount, and a manual driving state where the operation amount is reflected in the traveling of the vehicle. The driving state switching unit switches the driving state to the cooperative driving state when the driving state is the autonomous driving state and when the operation amount is equal to or greater than an intervention determination threshold value and less than a manual driving start threshold value or the duration count is equal to or greater than a first threshold value and less than a second threshold value – See at least ¶8).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of an operation detection unit configured to detect an input of a first operation and an input of a second operation based on the operation information when the drive state is not in the manual drive state, the first operation being the drive operation of the driver, the second operation being the drive operation different from the first operation and input after the input of the first operation, wherein: the drive state switch unit switches the drive state from the autonomous drive state to the coordination drive state based on a detection determination of the first operation; and the drive state switch unit switches the drive state from the coordination drive state to the manual drive state based on a detection determination of the second operation, as taught by Urano, to 

The combination of Odate and Urano fails to explicitly disclose the first driving operation being one of: actuating an accelerator pedal, actuating a brake pedal, actuating a steering wheel and actuating a turn signal lever and the second driving operation being one of actuating an accelerator pedal, actuating a brake pedal, actuating a steering wheel and actuating a turn signal lever.
However, Otsuka teaches:
the first driving operation being one of: actuating an accelerator pedal (The accelerator pedal sensor is a detection apparatus that detects the actuating accelerator pedal depression amount. The accelerator pedal depression amount is the accelerator pedal position (pedal position) in relation to the predetermined position. The accelerator pedal sensor outputs the operation information, according to the accelerator pedal depression amount, to the ECU – See at least ¶34); and 
second driving operation being one of: actuating a brake pedal (The brake pedal sensor is a detection apparatus that detects the actuating brake pedal depression amount. The brake pedal depression amount is the brake pedal position (pedal position) in relation to the predetermined position – See at least ¶35).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Odate and Urano and include the feature of first driving operation being one of: actuating an accelerator pedal, actuating a brake pedal, actuating a steering wheel and actuating a turn signal lever and the second driving operation being one of actuating an accelerator pedal, actuating a brake pedal, actuating a steering wheel and actuating a turn signal lever, as taught by Otsuka, to reduce a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.

Regarding claim 12, Odate discloses wherein the first sensor is one of: an accelerator position sensor, a brake depression force sensor, a steering angle sensor, and a turn signal operation detection switch, and the second sensor is one of: the accelerator position sensor, the brake depression force sensor, the steering angle sensor, and the turn signal operation detection switch (The contact detecting unit 15 may include another sensor, instead of the steering wheel electrode (L) 13 and the steering wheel electrode (R) 14. The contact detecting unit 15 may include, for example, a camera that captures an image of the interior of the vehicle 1. The contact detecting unit 15 may determine whether the contact with the steering wheel 19 is made with only one hand or both hands of the driver from an image of the hand(s) of the driver and the steering wheel 19, which is captured by the camera – See at least ¶87).
Regarding claim 14, Odate discloses wherein the first sensor is one of: an accelerator position sensor, a brake depression force sensor, a steering angle sensor, and a turn signal operation detection switch, and the second sensor is one of: the accelerator position sensor, the brake depression force sensor, the steering angle sensor, and the turn signal operation detection switch (The contact detecting unit 15 may include another sensor, instead of the steering wheel electrode (L) 13 and the steering wheel electrode (R) 14. The contact detecting unit 15 may include, for example, a camera that captures an image of the interior of the vehicle 1. The contact detecting unit 15 may determine whether the contact with the steering wheel 19 is made with only one hand or both hands of the driver from an image of the hand(s) of the driver and the steering wheel 19, which is captured by the camera – See at least ¶87).

	Regarding claim 15, Odate discloses wherein in response to the vehicle being in the coordination drive state and a first drive force input from the autonomous drive function being greater in magnitude than a second drive force input from the driver, the processor is further configured to control the vehicle in the coordination drive state with the first drive force input, and in response to the vehicle being in the coordination drive state and the second drive force input from the driver being greater in magnitude than the first drive force input from the autonomous drive function, the processor is further configured to allow the driver to control the vehicle in the coordination drive state with the second drive force input (It is desirable to provide an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation – See at least ¶9. In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12). 

Regarding claim 16, wherein in response to the vehicle being in the coordination drive state and a first drive force input from the autonomous drive function being greater in magnitude than a second drive force input from the driver, controlling the vehicle in the coordination drive state with the first drive force input, and in response to the vehicle being in the coordination drive state and the second drive force input from the driver being greater in magnitude than the first drive force input from the autonomous drive function, allowing the driver to control the vehicle in the coordination drive state with the second drive force input (It is desirable to provide an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation – See at least ¶9. In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662